DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chester (US 20170131544 A1, Published May 11, 2017).
As to claim 2, Chester discloses a screen protector for a display screen of a device, said screen protector comprising: 
a substantially rigid, transparent and at least substantially planar screen protector removeably engageable with said display screen, said screen protector (Chester at Fig. 1, plastic cover 1; ¶ [0029]); having: 
a substantially rigid, transparent and at least substantially planar screen corrective layer, said corrective layer including at least one vision correcting portion formed integral with said corrective layer (Chester at Fig. 1, cover 1 has at least one vision correcting portion; ¶ [0027]-[0029]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Tages (US 20130296004 A1, Published November 7, 2013) in view of Chester (US 20170131544 A1, Published May 11, 2017).
As to claim 1, Tages discloses a mobile device case for releasably retaining a mobile device with a viewing screen display, the mobile device case comprising: a housing including a groove and defining an interior space sized to releasably retain said mobile device (Tages at Figs. 1, 9, housing 12; ¶ [0021]); 
a substantially rigid, transparent and at least substantially planar screen protector removeably engageable with a portion of said housing (Tages at Figs 1, 9, screen protector 38; ¶ [0025] discloses “he screen protector 38 may be composed of a substantially rigid and transparent material, for example, polycarbonate, and may include electrical properties such that the controls of the touch screen of the mobile device are actuable through the screen protector 38.”), 
said screen protector having:  a lip portion formed to engage said groove (Tages at Figs. 7-8, lip 42 of screen protector 38 engages with groove 46 of housing 12; ¶ [0028]); and, 

Tages does not disclose the planar screen layer is a corrective layer, said corrective layer including at least one vision-correcting portion formed integrally therewith.
However, Chester does disclose the planar screen layer is a corrective layer, said corrective layer including at least one vision-correcting portion formed integrally therewith (Chester at Fig. 1; ¶ [0017] discloses “It is another object of the present invention to provide prescription strength screen cover that eliminates the need for a user to wear vision-correction articles, such as eye glasses or contact lenses, to view the display screen of a smartphone or like.”  ¶ [0027]; MPEP 2144.04(V) establishes that making integral or separable is obvious).
Tages discloses a base screen protector upon which the claimed invention is an improvement.  Chester discloses a comparable screen protector which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Tages the teachings of Chester for the predictable result of providing a prescription strength screen cover that protects the smartphone from water, dust, and fall (Chester at ¶ [0014], [0018]).
As to claim 3, Tages discloses a mobile device case for releasably retaining a mobile device with a viewing screen display, the mobile device case comprising:  a housing including a groove and defining an interior space sized to releasably retain said mobile device (Tages at Figs. 1, 7-9, housing 12 with groove 46; ¶ [0021], [0023]); 

said screen protector having:  a lip portion formed to engage said groove (Tages at Figs. 7-8, lip 42 of screen protector 38 engages with groove 46 of housing 12; ¶ [0028]).
Tages does not disclose a substantially rigid, transparent and at least substantially planar vision-correcting layer.
However, Chester does disclose a substantially rigid, transparent and at least substantially planar vision-correcting layer (Chester at Fig. 1; ¶ [0017], [0027]).
Tages discloses a base screen protector upon which the claimed invention is an improvement.  Chester discloses a comparable screen protector which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Tages the teachings of Chester for the predictable result of providing a prescription strength screen cover that protects the smartphone from water, dust, and fall (Chester at ¶ [0014], [0018]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Combs (US 2011/0299168 A1, Published December 8, 2011) is made of record for its relevance to claims 1-3 by its disclosure of the following at Fig. 3 and ¶ [0004]:

    PNG
    media_image1.png
    708
    442
    media_image1.png
    Greyscale

“[0004]…  In certain other embodiments, the present disclosure provides unique display screen covers personalized for particular users by incorporating the users' personalized refractive error prescriptions to enable viewing of display screens without the need for wearable vision-correction articles.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
02/10/2022